

117 S2866 IS: Treatment Restoration for Emergency Antibody Therapeutics Act
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2866IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Rubio (for himself, Mr. Scott of Florida, Mr. Marshall, Mr. Cramer, Mrs. Blackburn, Mr. Braun, and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the Secretary of Health and Human Services from restricting direct access by health care facilities to COVID–19 monoclonal antibody therapies.1.Short titleThis Act may be cited as the Treatment Restoration for Emergency Antibody Therapeutics Act or the TREAT Act.2.Prohibition on restrictions on direct access to COVID–19 monoclonal antibody therapies(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services (referred to in this section as the Secretary) may not implement or continue in effect any policy that would restrict hospitals or other appropriate health care facilities from ordering and receiving COVID–19 monoclonal antibody therapies directly from manufacturers and distributors of such therapies.(b)Nullification of certain policyPursuant to subsection (a), effective on the date of enactment of this Act, the policy under which the Secretary required hospitals and other facilities to work through State or territorial governments to receive supplies of COVID–19 monoclonal antibody therapies allocated by the Secretary to such States or territories, announced by such Secretary on September 13, 2021, shall have no force or effect.